Citation Nr: 1430433	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for antral gastritis, claimed as a stomach disorder.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD) with hiatal hernia.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

(The issues of whether new and material evidence has been received to reopen claims of service connection for sinusitis and a low back disorder, and entitlement to service connection for pes planus are the subject of a separate decision). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an August 2008 decision, the RO denied the Veteran's claims of entitlement to service connection for antral gastritis, claimed as a stomach disorder, and GERD with hiatal hernia.  In a March 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable initial evaluation.

In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  

In May 2011, the Board remanded the issues for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with respect to the claim for an initial compensable rating for bilateral hearing loss and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records dated through April 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, the Board notes that the agency of original jurisdiction (AOJ) only considered VA treatment records dated through January 2012 in the August 2012 supplemental statement of the case.  However, the Board finds no prejudice to the Veteran in proceeding with a decision on his claim for an initial compensable rating for bilateral hearing loss at this time since such records are essentially duplicative of those already of record.  In this regard, the newly associated records reflect routine maintenance for the Veteran's hearing aids and the removal of cerumen, which prior VA treatment records likewise document, but do not include any assessments, to include audiometric testing, that address the severity of his bilateral hearing loss.  Additionally, to the extent that such records also reflect treatment for the Veteran's gastrointestinal (GI) disorders, as such claims are being remanded, the AOJ will have an opportunity to consider such records in the readjudication of his claims.

The issues of entitlement to service connection for antral gastritis and GERD with hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran has no worse than Level I hearing bilaterally. 



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a letter dated in April 2008, sent prior to the March 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the March 2009 rating decision, the Veteran appealed with respect to the propriety of the initially assigned noncompensable rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the March 2009 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that January 2008 and January 2010 VA treatment records indicate that audiograms were performed; however, such are not of record.  The Board finds no prejudice to the Veteran in proceeding with a decision on his claim at this time as the January 2008 record pre-dates the effective date of the award of service connection, i.e., February 29, 2008.  Moreover, he was subsequently afforded a VA examination in July 2008, which contains complete audiometric findings.  As relevant to the January 2010 record, such indicates that a comparison to the results from the July 2008 VA examination revealed no significant change.  Additionally, the Veteran's hearing was again evaluated for compensation purposes thereafter, in June 2011.  Therefore, the Board finds that, while such audiograms are not of record, there is no prejudice to the Veteran in proceeding with a decision on his claim at this time.  Furthermore, he has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in July 2008 and June 2011 in connection with his claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of his bilateral hearing loss since the June 2011 VA examination.  In this regard, while he and his representative have claimed that such disability is worse than the currently assigned noncompensable rating, they have not contended that the condition has increased in severity since the June 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).   

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the July 2008 VA examiner noted that the Veteran had to be face-to-face in order to understand conversations and the June 2011 VA examiner observed that there were no effects on the Veteran's daily activities or occupation.  While neither examiner offered additional details, neither the Veteran nor his representative alleged any prejudice resulting from any deficiency in the examinations.  Furthermore, the Board finds that no prejudice results to the Veteran as the remainder of the evidence more fully addresses such effects and, therefore, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. at 455.  In addition to the findings noted at the July 2008 and June 2011 VA examinations, VA treatment records and the Veteran's statements, to include at his November 2010 Board hearing, reflects that he has difficulty understanding speech in the presence of background noise and when he is not face-to-face with the speaker.

Therefore, the Board finds that no prejudice results to the Veteran in the Board proceeding with a decision at this time as the functional effects of his bilateral hearing loss disability are adequately addressed by the record as a whole, to include the July 2008 and June 2011 VA examinations, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that, with respect to the Veteran's claim for a compensable rating of his bilateral hearing loss disability, the AOJ has substantially complied with the May 2011 remand directives by requesting that the Veteran identify any healthcare provider that had treated him for bilateral hearing loss, obtaining recent available VA medical records, providing a VA examination so as to determine the nature and severity of his bilateral hearing loss, and readjudicating the instant claim in an August 2012 supplemental statement of the case and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the November 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss disability, to include statements concerning his difficulty understanding speech under particular circumstances and his use of hearing aids, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, to include obtaining outstanding records and affording the Veteran a VA examination so as to determine the current nature and severity of his bilateral hearing loss.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective February 29, 2008.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to an initial compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

VA treatment records reflect that, in January 2008, prior to the effective date of service connection in February 2008, the Veteran was seen for a hearing evaluation.  At such time, he reported that he could hear, but could not understand speech unless he's face-to-face with the speaker.  He also indicated that he had difficulty understanding speech in the presence of background noise.  Slight to mild sensorneural hearing loss was diagnosed for the thresholds less than 4000 Hertz.  Hearing aids were recommended.

A July 2008 VA audiological examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
40
40
35
38
LEFT
30
35
30
50
36

Maryland CNC testing revealed speech recognition ability of 100 percent bilaterally.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing bilaterally, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  38 C.F.R. § 4.85.  Based on such findings, a December 2008 record indicated that the Veteran did not meet the audiometric criteria for obtaining hearing aids through VA.

A January 2010 VA treatment record reflects that the Veteran reported that his wife gets angry as he does not understand her when she speaks to him from another room.  Slight to moderate sensorneural hearing loss bilaterally was diagnosed.  While the audiogram is not of record, the audiologist indicated that, a comparison to the results from the July 2008 VA examination reveal no significant change.  Word recognition scores were noted to be 100 percent in the right ear and 80 percent in the left ear; however, it is unclear whether the Maryland CNC test was used.  Consequently, such findings may not be utilized in evaluating the Veteran's hearing loss for compensation purposes.  See 38 C.F.R. § 4.85(a).  In February 2010, VA treatment records reflect that the Veteran was prescribed hearing aids.  In October 2010, February 2011, April 2011, and June 2011 records reflect that the Veteran was seen for repair for his hearing aids and removal cerumen.  Additionally, at the Veteran's November 2010 Board hearing, he testified that that he has difficulty understanding speech unless he's close to the speaker and looking at him.  

A June 2011 VA audiological examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
35
35
45
36
LEFT
40
40
45
40
41

Maryland CNC testing revealed 98 percent speech recognition bilaterally and 94 to 100 percent excellent (normal) speech recognition performance bilaterally.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing bilaterally, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  38 C.F.R. § 4.85.  Finally, the examiner found that the Veteran's bilateral hearing loss had no significant functional effects and that his hearing loss would not prevent him from seeking and maintaining employment, although the Veteran might enhance his ability to do so through aural or vocational rehabilitation.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86(b). 

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level I hearing bilaterally.  As such, he is not entitled to an initial compensable rating for his bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise or when he is not face-to-face with the speaker, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding speech in the presence of background noise or when he is not face-to-face with the speaker.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss and tinnitus with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty understanding speech in the presence of background noise or when he is not face-to-face with the speaker, the Board finds that the Veteran's bilateral hearing loss symptomatology are fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty understanding speech in the presence of background noise or when not face-to-face with the speaker is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's left ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  In fact, the Veteran has mentioned generally his work as a church pastor and substitute teacher.  See Hearing Transcript, p. 7-8.  Additionally, while he reported some limitations in such capacities, the June 2011 VA examiner determined that the Veteran's bilateral hearing loss had no significant functional effects and that his hearing loss would not prevent him from seeking and maintaining employment, although the Veteran might enhance his ability to do so through aural or vocational rehabilitation.  Therefore, the Board finds that a TDIU is not raised by the record. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration. In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, the Veteran's service connection claims for antral gastritis and GERD with hiatal hernia were remanded by the Board in May 2011 to obtain additional records and afford him a VA examination so as to determine the current nature and etiology of such disorders.  With respect to records development, the Board directed the AOJ to ask the Veteran to identify outstanding treatment records of his claimed gastrointestinal (GI) disorders and obtain all such identified and authorized records.  The AOJ obtained all records, except for those from the Jackson VA Medical Center (VAMC), which indicated that no medical records were found for the Veteran.  Accordingly, no further records development is needed.

However, with respect to the VA examination, the Board directed the examiner to (1) identify all currently diagnosed GI disorders, (2) determine whether any such GI disorder clearly and unmistakably pre-existed the Veteran's entry into active duty, and (3) if none preexisted the Veteran's active duty, determine whether any such GI disorder is casually related to any incident of service.

In a June 2011 VA examination report, the examiner found that the Veteran suffered from GERD and gastritis of the stomach.  Most significantly, the examiner concluded, without explanation, that the Veteran's GI conditions did not preexist his entry into active service duty, and also determined that the Veteran's GI disorders were not causally related to service because there was no objective evidence in the medical records.  

The Board finds that the report of the June 2011 VA examination is insufficient to adjudicate the claims on appeal for the following reasons: the examiner (1) failed to provide an adequate rationale for all opinions offered, see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a rationale for medical opinions is required in order to facilitate review by VA and appellate courts); and (2) failed to consider or address the Veteran's report of in-service GI symptoms while relying solely on the on the absence of evidence in the Veteran's service treatment records, despite the Veteran's claim that he was prohibited from seeking medical treatment in service by his superiors.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, an addendum opinion with a complete rationale that considers the Veteran's lay statements should be obtained.

Additionally, as noted in the Introduction, additional VA treatment records are contained in the Veteran's virtual files, but have not been considered by the AOJ.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence associated with the record since the issuance of the August 2012 supplemental statement of the case (i.e., VA treatment records dated through April 2014).  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's June 2011 VA examination for his GI disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the June 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should note review of the claims file, including service induction Report of Medical History dated July 1961 (in which the Veteran reported a history of motion sickness), the Veteran's testimony at his November 2010 Board hearing, and the December 2010 statement from Dr. Izard indicating that he treated the Veteran for GI disorders beginning a few years after the Veteran's service discharge.

Following review of the record, the examiner should offer an opinion on the following:

(A) For each currently diagnosed GI disorder, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist the Veteran's entry into active duty?

(B) If, in response to (A), the examiner finds that the Veteran has any currently diagnosed GI disorders that preexisted his entry to active duty, is there clear and unmistakable evidence that the Veteran's pre-existing GI disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's GI disorder during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(C) If, in response to (A), the examiner finds that there are no currently diagnosed GI disorders that preexisted the Veteran's entry to active duty, is it at least as likely as not that the Veteran's GI disorder(s) is casually related to any incident of service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed GI disorders and the continuity of symptomatology, including statements that he suffered GI symptoms during active duty but was prohibited by his military superiors from seeking treatment while in service.  The rationale for any opinion offered should be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the August 2012 supplemental statement of the case (i.e., VA treatment records dated through April 2014).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


